MEMORANDUM **
Linda King appeals her conviction by jury trial and 120-month sentence for three counts of distribution of a controlled substance, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
King contends the district court erred by failing to instruct sua sponte that the jury could infer that the government’s missing witness would have provided unfavorable testimony. Because King did not object, we review for plain error, United States v. Monzon-Valenzuela, 186 F.3d 1181, 1182 (9th Cir.1999), and find none. The circumstances of King’s case do not reasonably support the inference that the fugitive witness would have provided testimony unfavorable to the government. See United States v. Bramble, 680 F.2d 590, 591-92 (9th Cir.1982) (holding a missing witness instruction is proper only if, from all the circumstances, an inference of unfavorable testimony from an absent witness is natural and reasonable).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.